Citation Nr: 1603134	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for arthritis, to include as secondary to service-connected shell fragment wounds of right hand and left thumb.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A September 2009 rating decision granted entitlement to a total rating based upon individual unemployability due to service-connected disabilities from November 20, 2007.    

In May 2014, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  Pursuant to the Board's Remand, the AOJ scheduled the Veteran for appropriate VA examinations and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

The issues of service connection for hypertension and arthritis, to include as secondary to service-connected shell fragment wounds of right hand and left thumb, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era and he engaged in combat with the enemy.

2.  The September 1968 induction examination report indicates that the Veteran had a prior left knee torn ligament, examination of the Veteran's lower extremities was normal, a right or left knee disability was not identified on the entrance examination when the Veteran was accepted for his period of active service, and a right and left knee disability did not pre-exist service.
 
3.  The Veteran reported having a trick or locked knee upon separation examination in April 1971 and the report indicates that the Veteran had a torn ligament of the left knee in 1960 that was now okay and physical examination of the Veteran's lower extremities was normal. 

4.  Symptoms of a left or right knee disability were not chronic in service and have not been continuous since service separation, and the current left and right knee disabilities to include arthritis did not manifest to a degree of 10 percent within a year of service separation, are not etiologically related to active service or to a service-connected disability, and are not proximately due to or aggravated by the service-connected lumbar spine disability.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records are associated with the claims file.  Private treatment records from the Veteran's primary care provider are associated with the file.  Additionally, Social Security Administration records are associated with the claims file.    

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In December 2007 and September 2009, the Veteran indicated that he had no additional evidence or information to submit in support of his claims.   

VA provided an examination in September 2014 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination and medical opinion are adequate because the examiner issued a medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disabilities and whether the disabilities were related to active service or were caused or aggravated by the service-connected disabilities.  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304 , 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C.A. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service.

Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.



3.  Analysis: Service Connection for left and right knee disabilities.    

The Veteran contends that he has left and right knee disabilities pre-existed service and were aggravated by active service.  The Veteran stated that he had a pre-existing knee problem upon entering the service and he believed that the extensive patrols that he conducted as an Infantryman in Vietnam aggravated his pre-existing knee problems.  He noted that the Army thought his knees were in good enough condition to assign him as an Infantryman instead of giving him a desk job.  The Veteran stated that the combat operations in the jungles of Vietnam aggravated his pre-existing knee problems and he had knee problems ever since.  See the November 2006 statement.  The Veteran also asserts that the landmine explosion in service and the injuries he sustained caused or aggravated his knee problems.  See the November 2007 notice of disagreement.

In the May 2008 VA Form 9, the Veteran argued that concerning his left knee, VA erred in dismissing the problem based on it being a pre-existing condition.  The Veteran noted that the Entry Physical stated that his lower extremities were considered normal despite the annotation of an earlier injury.  He noted that in his discharge physical, he reported a trick or locked knee.  The Veteran argued that this was not considered in the statement of the case; only the fact that the physician noted preexisting torn ligaments (which were declared normal on entrance exam) was considered.  The Veteran asserted that he did complain of a trick knee while in service demonstrating a worsened condition with a presumption of aggravation from his military service.  He also noted that he was involved in a Landmine explosion and that should also be weighted on his behalf.  

Initially, the Board finds that, although the Veteran reported a history of a torn ligament in the left knee, a pre-existing left or right knee disability was not detected or noted on the entrance examination report in September 1968.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination, or in this case, reported at the separation examination and many years after service, does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2015); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner, 370 F. 3d at 1096; VAOPGCPREC 3-03 (July 16, 2003).

No clear and unmistakable evidence establishes that a right or left knee disability pre-existed service.  The Veteran's own reported history of a preexisting right and left knee disabilities is not clear and unmistakable evidence.  Service treatment records show that the lower extremities were normal upon entrance examination in September 1968 and upon separation examination in April 1970.  The Veteran reported having a trick or locked knee upon separation examination in April 1971 but he denied having swollen or painful joints, arthritis or rheumatism, or a bone, joint or other deformity.  

The Board finds that the Veteran's reported medical history of a preexisting right and left knee disability is not clear and unmistakable evidence.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a medical diagnosis falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions.  The evidence does not establish that the Veteran has medical expertise.  There is no contemporaneous medical evidence to support the Veteran's assertion that he had a preexisting left and right knee disability upon entrance into service.  As noted, the contemporaneous medical evidence of record, the service examination reports, show that the left and right knees were normal.  This medical evidence is competent and credible, and it has more probative weight than the Veteran's own lay statements.  

The Board also notes VA physician who provided the September 2014 VA medical opinion found that the Veteran had a pre-existing left knee disability.  The September 2014 VA examination report indicates that Veteran stated he had an injury to his left knee with surgery in 1966, 3 years prior to entry into the military.  The Veteran stated that it was a high school football injury.  The Veteran indicated that he had no further surgery on his left knee and he has had no surgery on his right knee.  

The Board does not find this assessment to be clear and unmistakable evidence that the left knee disability existed prior to service entrance.  The VA physician based his opinion upon the Veteran's own report in the service examination reports.  As discussed above, the Veteran's own reported medical history of a pre-existing knee disability is not clear and unmistakable evidence.  Thus, the VA physician's finding does not amount of clear and unmistakable evidence.  As such, the presumption of soundness is not rebutted.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left and right knee disabilities are not related to injury or event in active service and are not proximately due to or aggravated by a service-connected disability.     

The Board finds that the evidence establishes that the Veteran engaged in combat with the enemy in active service and he sustained injuries in a landmine explosion in service in June 1970.  Service records show receipt of the Purple Heart for active service in Vietnam from December 1969 to July 1970 during the Vietnam era.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable.  For direct service connection for a diagnosed disability, the evidence as to each claimed disorder must still show a current disability and a nexus between that disability and those service events.  See Gregory, 8 Vet. App. at 567; see also Kessel, 13 Vet. App. at 17-19.

Service hospital records dated in June 1970 and July 1970 indicate that the Veteran sustained injuries to both hands when the vehicle he was driving struck a mine.  He sustained fragment wounds to the hands and a fracture to the left thumb.  The Board finds that the fact that the Veteran was injured in the landmine explosion in active service is established.  

However, the Board finds that the weight of the competent and credible evidence establishes that the landmine explosion did not cause injury to the knees and the Veteran did not have a left or right knee disability in active service.  As noted, the Veteran was hospitalized in June and July 1970 for treatment of the injuries sustained in the landmine explosion.  The June 1970 and July 1970 service hospital records do not document any injuries to the knees and establish that the lower extremities were normal.  A July 1970 physical examination indicates that physical examination was within normal limits with the exception of a perforated left ear drum and the hand injures.  It was noted that the Veteran had multiple generalized complaints to several systems that were due to malaria.  Another July 1970 hospital record indicates that the Veteran did not have a history of musculoskeletal complaints but he reported having some tingling and numbness in his toes when in bed.  Physical examination of the musculoskeletal system indicates that examination of the lower extremities was normal in development, range of motion, and sensation.  Also, as noted above, the April 1971 separation examination report indicates that examination of the lower extremities was normal.  A knee disability was not detected.     

Service treatment records show no treatment or diagnosis of a left or right knee disability.  As noted, the September 1968 induction examination shows that examination of the lower extremities was normal.  The April 1971 separation examination report indicates that the Veteran reported "yes" when asked if he had a trick or locked knee.  However, he reported "no" when asked if he had swollen or painful joints, arthritis or rheumatism, a bone, joint or other abnormality, or lameness.  The report of medical history indicates that the Veteran had a torn ligament in the left knee in 1960 but it was now okay.  Physical examination of the lower extremities was normal.  

The Board finds that the service treatment records and hospital records generated at the time of active service and soon after the landmine explosion are more probative than the Veteran's lay statements made over 30 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The service treatment records and hospital records are contemporaneous to the time period of the claimed injuries.  The weight of the competent and credible evidence establishes that the Veteran did not injure his left and right knee when he sustained injuries in the landmine explosion and he did not have chronic and recurrent complaints of knee symptoms at the time of the landmine explosion or since explosion.  He only reported knee symptoms, a trick or locked knee, on one occasion in service upon separation examination and examination of the knees at that time was normal.  

There is no competent evidence of record showing a diagnosis of left or right knee arthritis compensable to 10 percent within one year from service separation in July 1971.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.  The evidence of record shows that the first evidence of a diagnosis of left and right knee arthritis is in 2007, over 30 years after service separation.  See the November 2007 statement by a physician assistant from the Veteran's primary care provider, A. Family Care Center, which indicates that the Veteran had arthritis in the knees.  The passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of left and right knee arthritis in service or since service separation.  The first clinical evidence of knee arthritis is 2007, decades after the Veteran's military service.  The Veteran first alleged that he has had knee symptoms since the knee injuries in service in the November 2007 notice of disagreement which was filed in connection with his initial claim for service connection.  However, the Board finds that the Veteran's statements that he had chronic or recurrent knee symptoms in service and since service to have limited credibility and, therefore, limited probative value.  The lay statements are not supported by the service treatment records and medical evidence generated at the time of active service.  As discussed above, the service medical evidence does not establish a knee injury due to the landmine explosion and the Veteran reported knee symptoms once in service, upon service separation.  The Veteran's own lay statements as to the etiology of the knee disabilities are inconsistent and the first time he alleged an injury to the knees in service was in 2007.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, this inconsistency of report, combined with the lack of any support in the service treatment records, renders the Veteran's assertions not probative, and no weight will be afforded to them.  The Board finds that the service medical evidence and post service medical evidence show a lack of complaints, treatment, or diagnosis of knee arthritis for over 30 years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

The weight of the competent and credible medical evidence shows that the current right and left knee disabilities are not related to injury, disease, or other event in active service.  The September 2014 VA medical opinion establishes that the left and right knee disabilities are not related to injury, disease or other event in active service.  The September 2014 VA examination report indicates that Veteran reported that he had an injury to his left knee with surgery in 1966, 3 years prior to entry into the military.  The Veteran stated that it was a high school football injury and he has had no further surgery on his left knee.  The Veteran stated he has right knee pain; he has had no surgery on his right knee.  The VA examiner noted that the Veteran had surgery on the left knee in 1966, there were no medical records available to substantiate surgical findings, and the Veteran stated that he was unsure of what was done. 

The VA examiner was asked to determine whether it is at least as likely as not that any knee disabilities are related to active military service or are related to or aggravated by a service-connected disability.  After examination of the Veteran, the VA examiner concluded that the Veteran's mild degenerative arthritis of left knee and minimal arthritis of right knee are not caused by or aggravated by the above stated disorders.  The VA examiner stated that the rationale was that as per Veteran's own statement, he injured his left knee in 1966, 3 years prior to entry into the military, and the left knee injury resulting in knee surgery.  The VA examiner stated that no residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  The VA examiner stated that the service medical records evidence that Veteran was medically qualified to complete the term of his active service and he was not medially discharged from the military.  

In a January 2015 addendum opinion, the VA examiner indicated that he was asked, in formulating an opinion, to address the November 2007 private medical opinion that the Veteran's current bilateral knee arthritis is related to service and a June 2009 VA neurology examination indicating that the Veteran's left knee pain may be attributable to his service-connected diabetes mellitus and back disabilities.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner opined that the Veteran's mild degenerative arthritis of left knee and minimal arthritis of right knee are not caused by or aggravated by a service-connected disability, namely shell fragment wounds of the right hand and left thumb.  The VA examiner stated that the opinion was formulated after reviewing all available medical facts to include a November 2007 private medical opinion.  The VA examiner stated that the November 2007 opinion rendered by a private physician was unsubstantiated by any medical evidence of record to establish any causality.  The VA examiner indicated that the June 2009 VA neurology examination is also unsubstantiated by any medical evidence of record to establish any causality.  The VA examiner noted that in both cases, there was no documentation that the Veteran's claims file was reviewed by the private physician or the VA neurologist. 

The Board finds the 2014 and 2015 VA medical opinions to have great evidentiary weight.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  These standards were met in this case.  As such, the Board finds the VA medical opinion to have great probative weight.  

The Board has considered the medical evidence and opinions in support of the claim for service connection.  In a November 2007 statement, a physician assistant from the Veteran's primary care provider, A. Family Care Center, stated that the Veteran has knee pain and arthritis in the knees and this may have been aggravated by duties performed in the military.  

The Board finds that the service treatment records and the 2014 VA medical opinion outweigh the November 2007 opinion.  The November 2007 medical opinion is not sufficient evidence because the opinion is speculative.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, as discussed above, the weight of the evidence establishes that the Veteran did not have a pre-existing knee disability upon entry into service and his knees were normal upon entrance examination.  Thus, a medical opinion as to aggravation is not sufficient to establish service connection in this case.  

The Veteran himself has related his knee disabilities to the injuries in service.  He also asserts that the knee disabilities were aggravated by service.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The evidence does not establish that the Veteran has medical expertise.  

There is no competent medical evidence of record indicating that the current knee disabilities were caused or aggravated by the service-connected disabilities.  The record contains many medical treatment notations regarding the service-connected lumbar spine disability and the other service-connected disabilities, but at no time did a physician or other medical professional express an opinion regarding a link between the current knee disabilities and the service-connected disabilities.  

Accordingly, on this record, the evidence is found to preponderate against the claim for service connection for left and right knee disabilities to include arthritis on a direct, presumptive, and secondary basis.  Therefore, service connection is denied.  


ORDER

Service connection for a left knee disability on a direct and secondary basis is denied.

Service connection for a right knee disability on a direct and secondary basis is denied.


REMAND

Regarding the claim for service connection for hypertension to include as due to the service-connected PTSD, the Board finds that an additional medical opinion is necessary.  The Veteran was afforded a VA examination in September 2014 to determine whether the hypertension was related to active service or was caused or aggravated by his service-connected disabilities to include PTSD.  The September 2014 VA examiner opined that the Veteran's hypertension was not caused by or a result of active military service to include exposure to agent orange and/or malaria or related to or aggravated by a service-connected disability namely PTSD or diabetes mellitus.  The VA examiner indicated that the rationale was that there was no medical nexus establishing causality or aggravation between hypertension and above stated disorders. 

However, subsequent to this VA examination, the Veteran submitted medical treatise information in support of his claim.  The Veteran submitted articles and press releases concerning PTSD and its effect on cardiovascular disorders and hypertension.  The article entitled The long-term costs of traumatic stress: intertwined physical and psychological consequences by Andrew C. McFarlane, World Psychiatry 9:1, February 2010, indicates that "a number of studies have suggested that PTSD has a direct relationship with the risk of developing hypertension.  A study of a probability sample from the US National Comorbidity Survey examined the interaction between PTSD and major depression as determinants of hypertension.  It concluded that PTSD was related to hypertension, independent of depression, and this findings could possibly explain the elevated rates of cardiovascular disease associated with PTSD."  The article indicates that "This body of evidence indicates that there is a link between PTSD and the risk of hypertension."  

The article entitled Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey by Jeffery L. Kibler Ph.D.; Kavita Joshi, M.S.; and Mindy Ma, Ph.D., Behavioral Medicine, Vol. 34, Winter 2009, indicates "the clinical literature increasingly indicates that cardiovascular risk factors and cardiovascular disease (CVD) are more common among individuals with posttraumatic stress disorder (PTSD)."  The authors examined relationships of lifetime PTSD and depression with high blood pressure in data from the US National Comorbidity Survey.  The authors found that hypertension prevalence was higher for the PTSD, no depression and PTSD plus depression groups compared with the depression only and no mental disorder groups.  The authors indicated that PTSD appeared to be related to hypertension independent of depression and history partially explain elevated rates of CVD in PTSD patients.  

In a December 2015 brief on appeal, the Veteran's representative asserted that the September 2014 VA examination was inadequate because the VA examiner did not seem aware of VA resources concerning the relationship between PTSD and hypertension since the VA examiner indicated that there was no medical nexus establishing causality or aggravation between hypertension and above stated disorders.  The representative cited to VA's medical resources concerning PTSD at http://epss.vba.va.gov/mepss/, http://www.ptsd.va.gov/, and http://www.healthquality.va.gov/ and also referenced the medical treatise information submitted by the Veteran in February 2015.   

Thus, the Board finds that the AOJ should ask the VA examiner who conducted the September 2014 VA examination or a suitable replacement to prepare an addendum to the September 2014 examination report to provide an opinion as to whether the hypertension was caused or aggravated by the service-connected PTSD.  The VA examiner should be asked to review the medical articles submitted by the Veteran and reference the VA medical resources cited by the representative.  The VA examiner should also be asked to comment on the report of high blood pressure on induction examination and separation examination.  

Regarding the claim for service connection for arthritis, the Veteran argues that he has arthritis secondary to the service-connected hand injuries and the arthritis has spread to other parts of his body.  See the November 2006 statement.  The Veteran also asserts that his entire body was subjected to severe trauma during the landmine incident in service and as such, he believes that it is as likely as not that his arthritis is service-connected.  See the November 2007 notice of disagreement.

Service connection is in effect for shell fragment wound to the right hand. Muscle group IX and a 10 percent rating is assigned under Diagnostic Code 5309 from July 24, 1971.  Service connection is in effect for a shell fragment wound to the left thumb and a zero percent rating was assigned from July 24, 1971 and a 10 percent rating was assigned from November 14, 2006 under Diagnostic Code 5024, tenosynovitis.  An August 2007 VA examination report indicates that X-ray examination of both hands demonstrated no acute fracture or dislocation.  There was a density approximately 3 millimeters in size at the base of the distal phalanx of the right thumb and this may represent old chip fracture.  No metallic foreign bodies are noted in the soft tissues.  The impression was old chip fracture at the base of distal phalanx of the right thumb.  A diagnosis of arthritis was not made.  However, a June 2009 VA neurologic examination report indicates that the Veteran had mild chronic post traumatic arthritis involving digits number one of both hands that were caused by a combat injury in Vietnam in June 1970 when the armored personnel carrier that the Veteran was driving ran over a land mine that exploded.  However, it is not clear from the record whether the Veteran underwent x-ray examination of the hands in June 2009.  The September 2014 VA examination report does not indicate whether the Veteran underwent x-ray examination of the hands.  It does not appear that the claimed arthritis of the hands and throughout the body was examined as instructed in the May 2014 Board remand.  Thus, this matter must be remanded to the AOJ in order to obtain substantial compliance with the instructions of the May 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:
 
1.  Ask the VA examiner who conducted the September 2014 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following question: 

Is it as likely as not (50 percent probability or more) that the current hypertension was caused or aggravated by (permanently worsened in severity beyond a normal progression) the service-connected PTSD?    

The VA examiner should review VA's medical resources concerning PTSD and hypertension at http://epss.vba.va.gov/mepss/, http://www.ptsd.va.gov/, and http://www.healthquality.va.gov/ and the articles submitted by the Veteran entitled The long-term costs of traumatic stress: intertwined physical and psychological consequences and Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey. 

The VA examiner should be asked to address the following in the service treatment records: the September 1968 induction examination report and the April 1971 separation examination report indicates that the Veteran reported "yes" when asked if he had high or low blood pressure and the induction examination report notes that the examining physician noted "High BP?" on the report of medical history.  The VA examiner should indicate if there is any competent evidence of a diagnosis of hypertension in active service and indicate whether it is as likely as not (50 percent probability or more) that the current hypertension had its onset in or is related to injury, disease, or other event in active service. 

The examiner should provide a rationale for all conclusions.  

If the VA examiner determines that the Board's questions cannot be answered without an examination, one should be scheduled. 

2.  Schedule the Veteran for a VA examination in order to determine to determine nature and etiology of the claimed arthritis in the hands and throughout the body.  X-ray examination of the hands should be performed.  After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should answer the following questions: 

a) Does the Veteran currently have arthritis of the hands?  Does the Veteran currently have arthritis throughout the body?  

b).  Is it at least as likely as not that any current arthritis of the hands and throughout the body either began during or is related to injury or disease or other event of active service, to include as a result of the injuries sustained in the landmine explosion?  

c).  Is it at least as likely as not that any current arthritis of the hands and throughout the body is caused or aggravated by the service-connected shell fragment wound to the right hand Muscle group IX and/or the service-connected shell fragment wound to the left thumb or other service-connected disability?  

3.  After completing all indicated development, readjudicate the issues of service connection for hypertension and arthritis in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


